UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-1626


BOR-TYNG SHEEN; FANG LUN TSAO; FUNG I. YUAN; TZU-KUAN LIN;
CHEN-YU WEI; WEN-WANG YANG,

                     Plaintiffs - Appellants,

              v.

UNITED STATES OF AMERICA,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Richard E. Myers, II, Chief District Judge. (5:20-cv-00225-M)


Submitted: January 20, 2022                                       Decided: January 24, 2022


Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bor-Tyng Sheen; Fang Lun Tsao; Fung I. Yuan; Tzu-Kuan Lin; Chen-Yu Wei; Wen-Wang
Yang, Appellants Pro Se. Asia Jamar Prince, OFFICE OF THE UNITED STATES
ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bor-Tyng Sheen, Fang Lun Tsao, Fung I. Yuan, Tzu-Kuan Lin, Chen-Yu Wei, and

Wen-Wang Yang (“Plaintiffs”) appeal the district court’s order dismissing their civil action

for lack of subject matter jurisdiction. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Sheen v. United

States, No. 5:20-cv-00225-M (E.D.N.C. Apr. 15, 2021). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2